                    UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

ANDERS F. AWODE,                        :

                                        :
           Plaintiff                        CIVIL ACTION NO. 3:17-2037
                                        :
           v
                                        :    (JUDGE MANNION)
SHAWN TROSTLE. , et al.,
                                        :
           Defendants

                               MEMORANDUM

I. Background

      Plaintiff, Anders F. Awode, an inmate confined in the Pike County Prison,

Lords Valley, Pennsylvania, filed the above captioned civil rights action

pursuant to 42 U.S.C. §1983. (Doc. 1, complaint). On April 10, 2018,

Defendants filed a motion to dismiss and supporting brief. (Docs. 15, 16). By

Order dated September 7, 2018, Plaintiff was directed to file a brief in

opposition to Defendants’ pending motion to dismiss. (Doc. 17). On September

17, 2018, this Court’s September 7, 2018 Order was returned, stating “no

longer here” and “unable to forward.” (Doc. 18). The office of the Clerk of Court

noted in the docket that contact with the Pike County Prison revealed that

Plaintiff was released on September 15, 2018. Id. There is no forwarding

address of record.
II. Discussion

      District courts have the inherent power to dismiss an action for failure to

prosecute sua sponte. Chambers v. NASCO, Inc., 501 U.S. 32, 44 (1991). The

United States Court of Appeals for the Third Circuit has identified six factors

a court should consider before dismissing an action for failure to prosecute:

      (1) the extent of the party’s personal responsibility; (2) the
      prejudice to the adversary caused by the failure to meet
      scheduling orders and respond to discovery; (3) a history of
      dilatoriness; (4) whether the conduct of the party or the attorney
      was willful or in bad faith; (5) the effectiveness of sanctions other
      than dismissal, which entails an analysis of alternative sanctions;
      and (6) the meritoriousness of the claim or defense.

Poulis v. State Farm Fire & Cas. Co., 747 F.2d 863, 868 (3d Cir. 1984). No

single factor is dispositive, and “[e]ach factor need not be satisfied for the trial

court to dismiss a claim.” Ware v. Rodale Press, Inc., 322 F.3d 218, 221 (3d

Cir. 2003). However, the factors “should be weighed by the district courts in

order to assure that the ‘extreme’ sanction of dismissal ... is reserved for the

instances in which it is justly merited.” Poulis, 747 F.2d at 870.

      Plaintiff is personally responsible for failing to notify this Court of his most

recent address. See Poulis, 747 F.2d at 868 (identifying “extent of the party’s

personal responsibility” as a factor). Plaintiff’s conduct has prejudiced

Defendants by requiring them to assume the cost of continued legal



                                          2
preparation and not have a current address to serve their pleadings. See id.

(identifying “[p]rejudice to the adversary” as a factor). Plaintiff’s action was filed

on November 7, 2017. He has not had any contact with the Court since the

filing of his action. He was released on September 17, 2018 and has yet to

notify the Court of a current address. Such inaction constitutes a history of

dilatoriness, see id. (identifying “history of dilatoriness” as a factor), and

constitutes willful disregard of the Court’s authority. See id. at 868-69

(identifying “willful” or “bad faith” conduct as a factor). Alternative sanctions

would be ineffective to deter Plaintiff’s conduct because the Court is unable to

move forward with the above-captioned action without a current address for

Defendants to serve any responsive pleading. See id. at 869 (identifying

availability of “[a]lternative sanctions” to dismissal as a factor). As such, the

Court finds that the dilatoriness of plaintiff outweighs any of the other

considerations set forth in Poulis. The Court will, pursuant to Rule 41(b) of the

Federal Rules of Civil Procedure, dismiss Plaintiff's complaint for failure to

prosecute. An appropriate Order will follow.



                                                                s/ Malachy E. Mannion
                                                                MALACHY E. MANNION
                                                                United States District Judge
Dated: December 13, 2018
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2017 MEMORANDA\17-2037-01.wpd




                                                                    3
